Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2010                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

  140813                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PATRICK J. DEVLIN,                                                                                  Diane M. Hathaway,
             Petitioner-Appellant,                                                                                      Justices

  v                                                                SC: 140813
                                                                   COA: 294131
                                                                   Ingham CC: 08-000918-AA
  CIVIL SERVICE COMMISSION,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 10, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2010                       _________________________________________
           0621                                                               Clerk